             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
              CIVIL CASE NO. 1:20-cv-00052-MR-WCM


MICHAEL G. CAPPS,                )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )                  ORDER
                                 )
CHUCK HESTER and DEPARTMENT )
OF INTERIOR,                     )
                                 )
                   Defendants.   )
________________________________ )

     THIS MATTER is before the Court on the pro se Plaintiff’s “Proof of

Service” [Doc. 8] and “Motion for Default Judgment” [Doc. 9].

     On May 26, 2020, the Court entered an Order directing the Plaintiff to

show cause why this case should not be dismissed without prejudice

pursuant to Rule 4(m) of the Federal Rules of Civil Procedure for failing to

effect service on the Defendants. [Doc. 7]. On June 3, 2020, the Plaintiff

responded to the Court’s Order by submitting a “Proof of Service” indicating

that the Defendants have been served. [Doc. 8]. The Plaintiff also filed a

motion seeking default judgment against the Defendants for their failure to

respond to the Complaint. [Doc. 9].




     Case 1:20-cv-00052-MR-WCM Document 10 Filed 06/08/20 Page 1 of 2
     In light of the Plaintiff’s filing of proof of service, the Order to Show

Cause [Doc. 7] is discharged, and this action will be allowed to proceed.

Based on the purported dates of service, the Defendants have until June 9,

2020, to answer or otherwise respond to the Plaintiff’s Complaint. [Id.].

Accordingly, the Plaintiff’s motion for default judgment is denied as

premature.

     IT IS, THEREFORE, ORDERED that the Order to Show Cause [Doc.

7] is DISCHARGED, and this civil action shall be allowed to proceed.

     IT IS FURTHER ORDERED that the Plaintiff’s “Motion for Default

Judgment” [Doc. 9] is DENIED as premature.

     IT IS SO ORDERED.
                               Signed: June 8, 2020




                                        2



     Case 1:20-cv-00052-MR-WCM Document 10 Filed 06/08/20 Page 2 of 2
